ASSET PURCHASE AGREEMENT DATED APRIL6, BY AND BETWEEN GLOBAL GENERAL TECHNOLOGIES, INC., A NEVADA CORPORATION AND SMARTWEAR TECHNOLOGIES, INC., A DELAWARE CORPORATION TABLE OF CONTENT ASSET PURCHASE AGREEMENT This Asset Purchase Agreement (the “Agreement”) is entered into as of this 6th day of April 2008 (“Execution Date”), by and between Global General Technologies, Inc. (“GLGT”), a corporation organized under the laws of the State of Nevada and having a place of business at 201 South Biscayne Blvd, Miami, FL 33410 and SmartWear Technologies, Inc., (“SWT”), a Delaware corporation having its principal place of business at , Henderson, Nevada. RECITALS SWT is currently in the business of, among other things, inventing, developing, designing and licensing the manufacture, marketing and sale, of proprietary wearable Radio Frequency Identification (RFID) and Global Positioning Devices (GPS) and the systems and solutions that use those devices, which business is operated under the d.b.a. name “SmartWear Technologies”; SWT desires to sell to GLGT and GLGT desires to acquire certain tangible and intangible assets of SWT related to the business of SmartWear Technologies, upon the terms and subject to the conditions hereinafter set forth; and On the Closing Date, SWT intends to transfer all of such assets to GLGT as good and valuable consideration for the issuance of shares of Convertible Preferred Stock of GLGT to SWT. NOW, THEREFORE, in consideration of the mutual representations, warranties and covenants, and other terms and conditions, set forth herein, GLGT and SWT (each a “Party” and together the “Parties”) agree as follows: ARTICLE I DEFINITIONS Section 1.01Definitions. Capitalized terms used herein and not otherwise defined shall have the following meanings: (a)“SWT Transferred Assets” means those assets of SWT described in Schedule A hereof. SWT Transferred Assets also include the Intellectual Property of SWT, the Intellectual Rights of SWT and the rights to Use such Intellectual Property and Intellectual Rights of SWT. (b)“Excluded Assets” means those Assets of SWT described in Schedule A hereof. (c)“Assumed Liabilities” means those liabilities of SWT described in Schedule B hereof. (d)“Affiliate” of any Person means any other Person who directly or indirectly controls, is controlled by or is under common control with, such Person. The term “control” (including its correlative meanings “controlled by” and “under common control with”) means possession, directly or indirectly, of power to direct or cause the direction of management, business affairs, or policies (whether through ownership of Securities or partnership or other ownership interests, by contract or otherwise). (e)“Business Day” means any day (other than a day which is a Saturday, Sunday or legal holiday in the State of New York or Nevada) on which banks are open for business in Henderson, Nevada. (f)“Closing” means the Preliminary Closing and the Final Closing (collectively) and the closing of all the transactions required for said Preliminary and Final Closing, as described in Section of this Agreement. (g)“Closing Date” means the date on which the Final Closing occurs. (h)“Dollars” or “$” means U.S. dollars. (i)“GAAP” means U.S. generally accepted accounting principles. (j)“Governmental Action” means any authorization, consent, approval, order, waiver, exception, variance, franchise, permission, permit or license of, or any registration, filing or declaration with, by or in respect of, any Governmental Authority. (k)“Governmental Authority” means any national, federal, state or local governmental Person, authority, agency, court, regulatory commission or other governmental body in the United States, or other applicable jurisdiction, or any stock exchange or automated quotation system having authority with respect to the applicable matter. (l)“Governmental Rule” means any statute, law, treaty, rule, code, ordinance, regulation, license, permit, certificate or order of any Governmental Authority or any judgment, decree, injunction, writ, order or like action of any court or other judicial or quasi-judicial tribunal. (m)“Confidential Information” means any and all information exchanged between the Parties at any time prior and until the Closing Date (including any discussions) for the purpose of this Agreement and the transactions hereto, excluding any information that was: (i) already known to the Party receiving the information (the “Recipient”) prior to receipt thereof from the Party disclosing the information ( the “Discloser”); (ii) rightfully received by Recipient in good faith from a third party not having an obligation of confidentiality; (iii) is or becomes known to the public without breach of this Agreement; (iv) independently developed by Recipient without the use of any of Discloser’s Confidential Information or any breach of this Agreement so long as such independent development can be clearly documented and verified; or (v) required to be disclosed to any government agency or court of competent jurisdiction by written order, subpoena or decree, or by operation of law, provided Recipient uses diligent and reasonable efforts to limit disclosure and promptly notifies Discloser in writing of such court order in order to give Discloser a reasonable period of timeto oppose said order. (n)“Intellectual Property” means all Intellectual Property owned or licensed or filed by SWT or used or held for use in the SWT’s business, whether registered or unregistered or domestic or foreign, transferred to GLGT and described in ScheduleA - hereof. (o)“Intellectual Property Rights” means without limitation any and all proprietary rights with respect to intellectual property provided under (i) patent law, (ii) copyright law, (iii) trademark law, (iv) design patent or industrial design law, (v) semi-conductor chip or mask work law, or (vi) any other statutory provision or common law principle applicable to this Agreement which may provide a right, title or interest in and to any patents, patent applications and other patent rights; copyrights, copyright registrations and copyright rights (including, but not limited to, copyrights, copyright registrations and other copyright rights with respect to computer software, firmware, programming tools, drawings, specifications, databases and documentation) mask work rights and other rights with respect to semiconductors; trade secrets and other rights with respect to confidential or proprietary information; and any other type of intellectual property rights with respect to ideas, inventions, discoveries, creations, formulae, algorithms, concepts, designs, source code, integrated circuit topographies, as well as design rights, improvements, know how, formulae, processes, technical information, data bases, and other technology; whether or not subject to statutory registration or protection, including without limitation, trademarks, service marks, registration thereof or application for registration therefore, and all derivations thereof, domain names, and all embodiments and fixations thereof and related documentation, registrations and all additions, improvements and accessions thereto and all rights under any license or other arrangement with respect to the foregoingFor the purpose of this Agreement, all references to “Intellectual Property Rights” shall refer to Intellectual Property Rights of SWT. (p)“Use” means, with respect to any Intellectual Property Rights or any embodiments thereof (including, but not limited to, any computer software and other copyrightable subject matter, any RFID or GPS technology and materials related thereto, and other technology, in tangible, intangible or other form), the rights to (a) to reproduce, distribute, perform and display (publicly or otherwise), prepare derivative works of, make (or have made) any product or process based on, using or otherwise subject to such Intellectual Property Rights or any such embodiment, and otherwise to use and exploit such Intellectual Property Rights; (b) to grant licenses (with the right to grant sublicenses) of the right to do the same; and (c) to assign any such Intellectual Property Rights. (q)“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge, security interest or encumbrance of any kind with respect of any such asset, including any agreement to give any of the foregoing and any conditional sale and including any noting agreement or proxy. (r)“Person” means any individual, firm, company, corporation, unincorporated association, partnership, trust, joint venture, Governmental Authority or other entity, and shall include any successor (by merger or otherwise) of any such entity. (s)“Person’s Knowledge” or “to a Person’s Best Knowledge” or phrases and words of similar import, means that when a statement is made in this Agreement to a “Person’s knowledge” or is qualified by, a Person’s “best knowledge” of a given fact, event or circumstance at issue, the phrase means, if such Person is a natural person, such natural person (or, if such Person is not a natural person, the Chief Executive Officer, Chief Financial Officer or any other officer of such Person or an Affiliate thereof), the sort of information that such Person, who, in the normal performance of his or her duties, knew or should have known of such fact, event or circumstance at issue. (t)“Security” or “Securities” means any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in any profit-sharing agreement, collateral- trust certificate, pre-organization certificate or subscription, transferable share, investment contract, voting-trust certificate, certificate of deposit for a security, fractional undivided interest in oil, gas, or other mineral rights, any put, call, straddle, option, or privilege on any security, certificate of deposit, or group or index of securities (including any interest therein or based on the value thereof), or any put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency, or, in general, any interest or instrument commonly known as a “security”, or any certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing, including an Interest in GLGT. (u)“GLGT Preferred Stock” or “GLGT Preferred Shares” means 10,000,000 authorized but unissued shares of GLGT Preferred Stock, Par Value $0.001 per share, the designation of which Class, the number of shares in the Class, and the voting powers, designations, preferences, limitations, restrictions and relative rights of the Class are as set forth in ScheduleC -Terms of the GLGT Preferred Stock hereof. (v)“Reverse Split” means that corporate procedure whereby the number of outstanding shares of a given class of securities of a corporation is reduced by a given formula, while the number of authorized shares of the class remains the same. (w)“Unaudited Financial Statements of SWT” means, and includes, all of the following financial statements of SWT as set forth in ScheduleD – Unaudited Financial Statements of SWT, hereof. (i)unaudited consolidated balance sheet and Profit & Loss Statement of SWT as of June 30, 2007; (ii)unaudited consolidated balance sheet and Profit & Loss Statement of SWT as of December 31, 2007. (x)“Audited Financial Statements of SWT” means, and includes, all of the following financial statements of SWT as shall be set forth in ScheduleE – Audited Financial Statements of SWT, hereof. (y)“Exchange Act” means the Securities and Exchange Act of 1934, as amended. (z)“Securities Act” means the Securities Act of 1933, as amended. Section 1.02Schedules and Exhibits. The following Schedules and Exhibits are attached to an incorporated into this Agreement by reference and deemed to be part hereof: Schedule
